THE FIRST WESTERN FUNDS TRUST FILED VIA EDGAR September 10, 2012 U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: The First Western Funds Trust (the “Trust”) (File Nos. 333-180717 and 811-22691) Pre-Effective Amendment No. 2 Ladies and Gentlemen: The First Western Funds Trust (the "Trust") and Ultimus Fund Distributors, LLC, the Trust's principal underwriter, respectfully request that the effective date of Pre-Effective Amendment No. 2 to the Trust's registration statement be accelerated to 5:00 p.m. on September 12, 2012 or as soon thereafter as reasonably practicable. The Trust and Ultimus Fund Distributors, LLC are aware of their obligations under the Securities Act of 1933. Very truly yours, THE FIRST WESTERN FUNDS TRUST ULTIMUS FUND DISTRIBUTORS, LLC By: /s/ Warren J. Olsen By: /s/ Robert G. Dorsey Warren J. Olsen, President Robert G. Dorsey, President
